IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00144-CR

BENJAMIN CRAIG LEWIS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 11-03276-CRF-272


                                     ORDER


      By Order dated September 19, 2013, we granted Lewis’s pro se request for an

extension of time to file his response to his counsel’s Anders brief. We noted that the

motion was not properly served. We warned Lewis that future documents presented to

the Court must be properly served or the documents will be stricken.

      Lewis has filed another motion for extension of time to file his response to his

counsel’s Anders brief. Again, Lewis’s motion was not properly served because no
proof of service was included within the motion. The motion also was not signed by

Lewis.

         Accordingly, because Lewis’s motion for extension of time, filed on September

26, 2013, was not properly served, it is stricken. Lewis’s response to his counsel’s

Anders brief remains due by November 18, 2013.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion stricken
Order issued and filed October 10, 2013




Lewis v. State                                                                  Page 2